Title: William Thornton to Thomas Jefferson, 11 January 1815
From: Thornton, William
To: Jefferson, Thomas


          
            Dear sir  City of Washington 11th Jany 1815—
            I am very much obliged by the kind promise you have been so good as to make of me, of the loan of the two paintings; of which I shall take great care.—
            A few Days ago a Mr Crossbie, formerly from England, called at my Office, and asserts that mr Janes, who took out the Patent for the Loom, obtained the same from one that he (Crossbie) had invented, & had then in operation. He means to proceed against Janes, with an intention to set aside his Patent. Crossbie is a very ingenious man, & liberal in his conduct. I wish to examine his plans, and, when satisfied of their goodness, shall endeavour to obtain from him such proposals for you and the Gentlemen of your neighbourhood as may serve you all.—
            I have at length found a Copy of the Patents issued in 1812 which with 1813 I have the pleasure of inclosing for you. I send also a short account of Steam-boats.—
            As soon as the List of Patents for 1814 shall have been published I shall not fail to send one.I—
            I have seen in the Artist’s manual a machine for raising Water which is so simple in its construction, that it would answer admirably at monticello. Thinking you may not have a copy of this work (in 2 Vol: 8vo published in Philaa—Author, James Cutbush) I have drawn it and now inclose the same.—
            
            Wishing you the Complimts of the Season, with every blessing—I am dear Sir Yours very sincerelyWilliam Thornton—
          
          
            If the Bucket of a machine on the principle of the one I have drawn, were to be much larger, & the stroke of the Piston also longer, by allowing the Bucket a greater fall, you might raise a large quantity of water to the top of your elevated Situation, and water your Gardens & grounds round it.—I have contrived a very cheap and effectual Filter for Water Cyder &c &c, which operates well, and without any trouble. If you wish it I will send a description of it.—
            Yrs &cW.T.
          
        